Order entered February 8, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00820-CV

                                  DERWIN PACE, Appellant

                                                V.

                                BANK OF AMERICA, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                          Trial Court Cause No. CC-12-003158-B

                                            ORDER
       By letter dated August 24, 2012, we notified the court reporter for County Court at Law

No. 2 that the reporter’s record in this case was overdue. We directed that the record be filed

within thirty days. To date, we have received no response. Accordingly, we ORDER court

reporter Lanetta Williams to file, within THIRTY DAYS of the date of this order, either the

reporter’s record or written verification that no hearings were recorded.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE